                          Case 18-50371-KJC              Doc 36       Filed 11/07/18        Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                             Chapter 11
         In re:
                                                                             Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES, LLC,
         et al.,1                                                            (Jointly Administered)

                                            Debtors.                         Adversary Proceeding
                                                                             Case No. 18-50371 (KJC)

                                                                             Ref. Adv. Docket Nos. 27 & 28

         LISE DE LA ROCHELLE, et al.,

                                            Plaintiffs-Appellants,
                                                                             Civil Action No. 18-01555 (LPS)
                                 vs.
                                                                             BAP No. 18-48
         WOODBRIDGE GROUP OF COMPANIES, LLC,
         et al.,

                                            Defendants-Appellees.



                                  APPELLEES’ DESIGNATION OF ADDITIONAL
                                   ITEMS TO BE INCLUDED IN THE RECORD

                  Appellees Woodbridge Group of Companies, LLC and its affiliated debtors and debtors

         in possession (collectively, the “Debtors”), some or all of which are defendants in the above-

         captioned adversary proceeding,2 hereby provide, pursuant to Rule 8009(a)(2) of the Federal


         1
                  The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
         website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.
         2
                  There is uncertainty as to precisely which Debtors are defendants in the adversary proceeding given the
         non-compliance by the plaintiffs (the “Plaintiffs”) with Rule 10(a) of the Federal Rules of Civil Procedure
         (“FRCP”), made applicable herein by Rule 7010 of the Federal Rules of Bankruptcy Procedure. In violation of the
         requirement that the caption of an initial pleading such as a complaint “name all the parties,” FRCP 10(a) (emphasis
         added), Plaintiffs’ First Amended Complaint for Declaratory Judgment that Plaintiffs Are Secured Creditors of the
01:23829700.1
                            Case 18-50371-KJC            Doc 36       Filed 11/07/18       Page 2 of 3



         Rules of Bankruptcy Procedure, the following designation of additional items to be included in

         the record on appeal from the Order [Adv. Docket No. 27] granting the Debtors’ Motion to

         Dismiss First Amended Complaint for Declaratory Judgment [Adv. Docket No. 15].

                     The Debtors hereby designate the following items to be included in the record on appeal,

         together with all exhibits, attachments, and documents incorporated by reference therein.

                        In re Woodbridge Group of Companies, LLC, et al., No. 17-12560 (KJC)

          Item No.         Bankr.                        Document Description                               Doc. Date
                          Docket No.

                1.            2396        Order (I) Approving Disclosure Statement,                         08/22/2018
                                          (II) Fixing Record Date, (III) Scheduling Plan
                                          Confirmation Hearing [etc.]

                2.            2397        First Amended Joint Chapter 11 Plan of                            08/22/2018
                                          Liquidation of Woodbridge Group of
                                          Companies, LLC and its Affiliated Debtors

                3.            2398        Disclosure Statement for the First Amended                        08/22/2018
                                          Joint Chapter 11 Plan of Liquidation of
                                          Woodbridge Group of Companies, LLC [etc.]

                4.            2721        Motion for Approval of Certain Compromises                        10/03/2018
                                          and Settlements, Partial Substantive
                                          Consolidation, and Related Relief with Respect
                                          to the Plan

                5.            2829        Declaration of Bradley D. Sharp in Support of                     10/19/2018
                                          Confirmation of the First Amended Joint
                                          Chapter 11 Plan of Liquidation [etc.]

                6.            2832        [SEALED] Declaration of Frederick Chin in                         10/19/2018
                                          Support of Confirmation of the First Amended
                                          Joint Chapter 11 Plan of Liquidation [etc.]

                7.            2834        Declaration of Soneet R. Kapila                                   10/19/2018


         Debtors with a Valid, Perfected, First Priority Lien in Certain Real Property, and/or Proceeds from Sale of Certain
         Real Property [Adv. Docket No. 12] identifies the defendants only as “Woodbridge Group of Companies, LLC, et
         al.” in both the caption and the body, see Compl. ¶ 18. See Myles v. United States, 416 F.3d 551, 551 (7th Cir.
         2005) (“to make someone a party the plaintiff must specify him in the caption”).
01:23829700.1
                                                                  2
                          Case 18-50371-KJC      Doc 36      Filed 11/07/18   Page 3 of 3




          Item No.        Bankr.                  Document Description                      Doc. Date
                         Docket No.

                8.          2836      Declaration of Emily Young of Epiq Certifying         10/19/2018
                                      the Methodology for the Tabulation of Votes on
                                      and Results of Voting [etc.]

                9.          2855      Errata to Declaration of Emily Young of Epiq          10/22/2018
                                      Certifying the Methodology for the Tabulation of
                                      Votes on and Results of Voting [etc.]

                10.         2901      Opinion on Confirmation                               10/26/2018

                11.         2903      Finding of Fact, Conclusions of Law, and Order        10/26/2018
                                      Confirming the First Amended Joint Chapter 11
                                      Plan of Liquidation [etc.]


         Dated:       November 7, 2018           /s/ Michael S. Neiburg                .
                      Wilmington, Delaware       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 Sean M. Beach (No. 4070)
                                                 Edmon L. Morton (No. 3856)
                                                 Michael S. Neiburg (No. 5275)
                                                 Ian J. Bambrick (No. 5455)
                                                 Rodney Square, 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Tel: (302) 571-6600
                                                 Fax: (302) 571-1253
                                                 -and-
                                                 KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                 Kenneth N. Klee (pro hac vice)
                                                 Michael L. Tuchin (pro hac vice)
                                                 David A. Fidler (pro hac vice)
                                                 Jonathan M. Weiss (pro hac vice)
                                                 1999 Avenue of the Stars, 39th Floor
                                                 Los Angeles, California 90067
                                                 Counsel to the Debtors and Debtors in Possession




01:23829700.1
                                                         3
